CORCORAN, Judge,
dissenting in part:
After reaching conclusions which “effectively grant the Fund’s requested relief,” to use the words of the majority, the majority opinion goes on to discuss abandonment and the insured’s bad faith. There is no reason to reach this issue since the appeal has been resolved in favor of the Fund. However, since the majority does discuss this issue, some further comments are in order.
The majority concludes that because Dr. Helme was not named as a party in the underlying action, “he was in no danger of incurring personal liability. This fact alone compels the conclusion that the Fund could not have abandoned Dr. Helme.” This is an exercise of 20/20 hindsight. The attorneys for the Worshams took the position in the underlying litigation that although Dr. Helme was not named individually as a party defendant, claims could be presented and judgment obtained against him since he and Dr. Eisenbeiss and their corporation, NSPC, were insureds under the policy, and Dr. Eisenbeiss and NSPC were named parties. That issue was not resolved in the underlying litigation and is only resolved ex post facto by the majority in this opinion. The Fund and its attorney in the underlying litigation, according to his affidavit, “always stood ready, able and willing to defend Defendants’ Eisenbeiss and Neurological Surgeons, P.C.” in the underlying litigation. The Fund in its brief puts it a little differently:
The Fund, at all times in the original proceedings, was ready, willing and able to defend Dr. Eisenbeiss, Neurological Surgeons, P.C., and Dr. Helme, had he been named in the original action.
(Emphasis added.)
It is clear that the Fund did not consider that Helme was named in the original action and that there was only one “covered claim.” The Fund did not take the position that it would represent Dr. Helme under a reservation of rights or that it would initiate a declaratory judgment action. The Fund’s position was unequivocal.
Under the circumstances, I do not agree with the majority that “[b]y executing the settlement agreement without the Fund’s permission or acquiescence, Dr. Helme and NSPC breached the express duty of cooperation. ...”